NO. 12-22-00123-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

BILLY RAY CARPENTER,                               §      APPEAL FROM THE 241ST
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        Billy Ray Carpenter, acting pro se, filed a notice of appeal from a judgment in which
sentence was imposed on July 6, 2021. In a criminal case, the appellant perfects an appeal by
timely filing a sufficient notice of appeal. TEX. R. APP. P. 25.2(b). The notice of appeal must be
filed (1) within thirty days after the day sentence is imposed or suspended in open court or after
the day the trial court enters an appealable order, or (2) within ninety days after the day sentence
is imposed or suspended in open court if the defendant timely files a motion for new trial. TEX.
R. APP. P. 26.2(a). The appellate court may extend the time for filing a notice of appeal if, within
fifteen days after the deadline for filing the notice, the party files in the trial court the notice of
appeal and files in the appellate court a motion complying with Rule 10.5(b). TEX. R. APP. P.
26.3.
        Because sentence was imposed on July 6 and the case information sheet from the Smith
County District Clerk reflects that no motion for new trial was filed, Appellant’s notice of appeal
was due on or before August 5, 2021. See TEX. R. APP. P. 26.2(a)(1). Appellant filed his notice
of appeal on April 18, 2022, long after expiration of the time for filing a timely notice of appeal
or seeking an extension of time to file the notice of appeal.
        On May 24, the Clerk of this Court notified Appellant that the information received failed
to show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2(a), 26.3. We informed Appellant that the appeal
would be dismissed unless the information was amended on or before June 3 to show this
Court’s jurisdiction. This deadline expired without a response from Appellant.
         “[A]ppeals by either the State or the defendant in a criminal case are permitted only when
they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915
(Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting an appeal
except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P. 26.2, 26.3;
see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Because Appellant’s notice of appeal was not timely
filed and he did not file a motion for extension with this Court within the time prescribed by Rule
26.3, we dismiss Appellant’s appeal for want of jurisdiction. We also note that the trial court’s
certification of Appellant’s right to appeal reflects that this is a plea bargain case and Appellant
has no right to appeal, and Appellant waived the right to appeal. See Olivo, 918 S.W.2d at 522;
see also TEX. R. APP. P. 43.2(f).
Opinion delivered June 16, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 16, 2022


                                         NO. 12-22-00123-CR


                                    BILLY RAY CARPENTER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1056-21)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.